COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                      '

                                                      '                 No. 08-12-00303-CR

    IN RE: STEWART A. CROSS,                          '           AN ORIGINAL PROCEEDING

                               Relator.               '                   IN MANDAMUS
                                                      '

                                                       '


                                     MEMORANDUM OPINION

        Relator Stewart A. Cross, is an inmate presently incarcerated at the Lynaugh Unit of the

Texas Department of Criminal Justice in Pecos County, Texas. On September 24, 2012, the

Clerk of the Eighth Court of Appeals responded to Relator’s written motion for a free transcript of

the statement of facts in the appeal of his case. In her correspondence to Relator, the Clerk

explained that because the Court had affirmed the trial court’s judgment and the Court of Criminal

Appeals had dismissed his petition for discretionary review, the Court is not required to provide

Relator with a free copy of the record or any documents filed in his appeal.1 The Clerk also

informed Relator of the price and acceptable payment methods for purchasing copies of the

appellate record from the Court.

        Relator subsequently filed in this Court a pro se petition for writ of mandamus requesting

that we compel the 203rd District Court of Dallas County, in which he was convicted, to provide




1
 See Cross v. State, No. 08-02-00170-CR, 2003 WL 253902, at *1 (Tex.App.–El Paso February 6, 2003, pet. dism’d)
(mem. op., not designated for publication).
him a free copy of his record on appeal.2 A Court of Appeals has jurisdiction to issue a writ of

mandamus against a district or county court judge in the Court’s district and against a district court

judge acting as a magistrate in a court of inquiry in the Court’s district.3 TEX. GOV’T CODE

ANN. § 22.221(b) (West 2004). However, because Dallas County is not within the Eighth Court

of Appeals district, we are without jurisdiction to consider Relator’s petition. TEX. GOV’T

CODE ANN. § 22.201(i) (West Supp. 2012); TEX. GOV’T CODE ANN. § 22.221(b) (West

2004). In re Davis, 87 S.W.3d 794, 795 (Tex.App.–Texarkana 2002, orig. proceeding).

         The petition for writ of mandamus is dismissed for want of jurisdiction.



                                                      GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




2
  Although Relator has not directly specified that he is requesting that we compel the 203rd District Court to provide
him with the free records he seeks, he has asserted that the trial court has a duty to provide him with the requested
record. We therefore construe Relator’s petition as seeking relief against the 203rd District Court of Dallas County.
3
 The Supreme Court of Texas has jurisdiction to issue a writ of mandamus against a court of appeals. TEX. GOV’T
CODE ANN. § 22.002(a) (West 2004).
                                                          2